Case: 17-60240      Document: 00514350494         Page: 1    Date Filed: 02/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 17-60240                            February 16, 2018
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

BALTAZAR CARILLO-ROMERO, also known as Baltazar Carillo Romero,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 212 492


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Baltazar Carillo-Romero, a native and citizen of Mexico, petitions this
court for review of the Board of Immigration Appeals’ (BIA) decision dismissing
his appeal of the Immigration Judge’s (IJ) denial of cancellation of removal
under 8 U.S.C. § 1229b. He contends that the BIA erred in concluding that he
failed to establish that his United States citizen daughter would suffer
exceptional and extremely unusual hardship as a result of his removal to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 17-60240    Document: 00514350494      Page: 2      Date Filed: 02/16/2018


                                    No. 17-60240

Mexico. Specifically, Carillo-Romero argues that the BIA abused its discretion
by failing to consider his lack of ties to Mexico given the length of his residency
in the United States. He also argues that the BIA violated his procedural due
process rights by failing to consider all of his testimony in the aggregate.
       We are statutorily barred from reviewing the BIA’s purely discretionary
denial of cancellation of removal. 8 U.S.C. § 1252(a)(2)(B)(i); Sattani v. Holder,
749 F.3d 368, 372 (5th Cir. 2014). This jurisdiction-stripping provision does
not    preclude    review   of   constitutional   claims   or    questions    of   law.
§ 1252(a)(2)(D); Sattani, 749 F.3d at 372. However, we look past an alien’s
framing of an issue and will decline to consider “an abuse of discretion
argument cloaked in constitutional garb.” Hadwani v. Gonzales, 445 F.3d 798,
801 (5th Cir. 2006) (internal quotation marks, citation, and brackets omitted).
       Carillo-Romero’s claim that the BIA failed to properly consider and
cumulatively assess all of the exceptional and extremely unusual hardship
factors is nothing more than a disagreement with the BIA’s weighing of those
factors. Further, the IJ’s and BIA’s decisions reflect that they meaningfully
considered all of the relevant hardship factors and evidence, individually and
cumulatively.      Because Carillo-Romero challenges the consideration and
weighing of the evidence, we lack jurisdiction over his claim that the BIA erred
in dismissing his appeal of the IJ’s denial of his application for cancellation of
removal. See Sattani, 749 F.3d at 372.
       Accordingly, Carillo-Romero’s petition for review is DISMISSED for lack
of jurisdiction.




                                          2